        Case 1:17-cr-00417-AKH Document 135-1 filed 11/26/19 Page-i                   un-
                                                                 USDCSDNY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              i  DOCUMENT
                                                              I ELECTRONICALLY FILED .·
                                                                                        ,

                                                               · DOC#:---------
 UNITED STATES OF AMERICA,                                       DATE FILED: l \-27-\ 9

                 V.                                        DENATURALIZATION ORDER

 ALI KOURANI,                                              17 Cr. 417 (AKH)
       a/k/a "Ali Mohamad Kourani,"
       a/k/a "Jacob Lewis,"
       a/k/a "Daniel,"

                                     Defendant.



       WHEREAS, on May 16, 2019, Ali Kourani (the "Defendant") was convicted at trial of the

charges in Indictment 17 Cr. 417, including Count Eight, which charged that in or about 2009, the

Defendant procured, contrary to law, his naturalization to facilitate an act of international

terrorism, in violation of Title 18, United States Code, Section 1425(a);

       WHEREAS, Title 8, United States Code, Section 1451 (e) mandates that the Court revoke,

set aside, and declare void any final order admitting the Defendant to citizenship, and declare

canceled the Defendant's certificate of naturalization;

       IT IS HEREBY ORDERED that the Defendant's naturalization and citizenship, as well as

the Defendant's Certificate of Naturalization, No. 31752116, issued April 15, 2009 (the

"Certificate"), is revoked, cancelled, set aside, and made void;

       IT IS FURTHER ORDERED that the Defendant is forever restrained and enjoined from

claiming any rights, privileges, or benefits that were obtained or could be obtained through the

presentation of the Certificate or any copies of it;

       IT IS FURTHER ORDERED, pursuant to Title 8, United States Code, Section 1451(f),

that the Defendant surrender and deliver the Certificate and any copies of the Certificate in his

possession (and to make a good faith effort to recover and then surrender, forfeit, and deliver any
         Case 1:17-cr-00417-AKH Document 135-1 Filed 11/26/19 Page 2 of 2



copies of the same that he knows are in the possession of others) to the Attorney General or the

U.S. Department of Homeland Security within 30 days of this Order;

        IT IS FURTHER ORDERED that the Defendant surrender and deliver any other indicia of

United States citizenship whether the original or copies (and to make a good faith effort to recover

and then surrender, forfeit, and deliver any copies of the same that he knows are in the possession

of others), including, but not limited to his United States passport, voter registration card, and any

other voting documents to the Attorney General or the U.S. Department of Homeland Security

within 30 days of this Order.

Dated: New York, New York
       J;1 iHl eiilbti __, 20 I9 =

        ~~~~
                                                       ORABLE AL VIN K. HELLERSTEIN
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
